department of the treasury internal_revenue_service washington d c inf o se tf ck ti date uniform issue list no krhkk krenek akk rrkkkekererkerkek hrkekrererekrrerererereeek dear mr am responding to your letter of date regarding non-profit hospitals described in sec_501 of the internal_revenue_code you are concerned because you feel that hospitals are giving preferential treatment or discounts to private interest you indicate that you believe that is a private interest sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests thus an organization applying for tax exemption under sec_501 must establish that it is not organized or operated for the benefit of private interests for purposes of sec_501 of the code the term private interests has a specific meaning private interests include the creator of an organization or members of his family shareholders of an organization or persons controlled directly or indirectly by such private interests based on this definition is not a private interest eeeeeee and the hospitals are at arm’s length and fair_market_value the relationship between the hospitals and will not jeopardize the tax-exempt status of the hospitals unless you have information substantiating the negotiations between the hospitals and were not at arm’s length and the reimbursement received by the hospitals from was below fair_market_value we have no creditable basis to consider revoking exemption to show the reimbursement received by the hospitals is below fair_market_value you would as an example have to provide comprehensive if the contracts between page of written expert opinion from a qualified expert showing the amounts received for each type of reimbursement is less than fair_market_value if you feel that sec_501 of the code as written allows impermissible preferential treatment you may want to take the action recommended by the u s department of justice in their letter of date and contact the oversight subcommittee of the committee on ways and means whose jurisdiction includes review of tax-exempt organization’s compliance with the internal revenue hope this information is helpful to you if you need further assistance please contact kekkkrekk at hrakerrere ee her identification_number is rrr ere sincerely michael seto manager exempt_organizations technical group
